Citation Nr: 0611191	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above which 
denied service connection for PTSD.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing at the RO in January 
2006.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he was engaged in combat during his 
service in Vietnam.  He specifically reported that his unit, 
the 610th Engineers Construction Support Group, 87th Engineers 
Battalion, was stationed in Cameron Bay Vietnam from August 
1967 to August 1968, and was hit by small arms fire, similar 
to AK-47 type fire, one night in or about March 1968.  At the 
January 2006 Travel Board hearing, the veteran testified that 
when he heard the small arms fire, he stayed in place and 
that there was nothing in particular he was supposed to do.  
However, in the veteran's June 2004 substantive appeal and a 
written statement received in August 2004, the veteran 
indicated that when his unit came under attack, his sergeant 
ordered them to go and retrieve their weapons.  He stated 
they got their weapons, drove to the motor pool, and fired 
toward the mountain from where the enemy fire was coming.  He 
also stated the firing stopped at daybreak and they returned 
to their huts.  The Board also notes that the June 2003 VA 
PTSD examination report reflects the veteran indicated his 
in-service stressors included being shelled by mortars and 
being fearful of his life.

Although the veteran has provided general, possibly 
unverifiable information about his claimed stressors, the 
Board concludes that he has reported at least one verifiable 
stressor.  Review of the record shows that there has not an 
attempt to verify the veteran's claimed stressors; therefore, 
a remand is necessary to verify his claimed stressors.  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  There will now 
be the opportunity to effectuate the new requirements of the 
Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:


1.	Attempt to verify the occurrence of the 
claimed stressor(s), particularly the 
veteran and small arms fire at Cam Rahn 
Bay in March 1968, with the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  The RO should provide 
copies of pertinent parts of the 
veteran's personnel records, if 
available, including the veteran's unit 
assignment in Vietnam from August 1967 
to August 1968.  JSRRC should be 
requested to conduct a search of all of 
the available and appropriate sources, 
and provide any pertinent information, 
including unit histories and morning 
reports for the veteran's unit of 
assignment, which might corroborate the 
claimed stressor(s).  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims 
file should be so documented.

2.	Thereafter, if, and only if, any alleged 
stressor(s) are verified, schedule the 
veteran for an examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine whether he has PTSD 
under the criteria in DSM-IV, based upon 
the verified stressor(s) only.  The 
examiner may request psychological 
testing in order to determine a 
diagnosis.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

3.	Thereafter, the issue on appeal should be 
readjudicated with any appropriate notice in 
accordance with Dingess.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




